Opinion issued August 29, 2008  











In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01190-CR
____________

KEVIN TERRELL TATUM, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court
Harris County, Texas
Trial Court Cause No. 1042008



MEMORANDUM OPINION
	A jury convicted appellant, Kevin Terrell Tatum, of murder (1) and assessed
punishment at 45 years' confinement.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error and that the appeal is without merit and is frivolous.  See Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the
requirements of Anders by presenting a professional evaluation of the record and
detailing why there are no arguable grounds for reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The brief also reflects that
counsel delivered a copy of the brief to appellant.  See Stafford v. State, 813 S.W.2d
503, 510 (Tex. Crim. App. 1991).  Counsel also informed appellant of his right to file
a pro se response, which appellant has done. 
	In his pro se response, appellant contends that (1) he received ineffective
assistance of counsel at trial and on appeal, and (2) the trial court erred in permitting
the prosecutor to ask improper commitment questions of the venire.  Having reviewed
the record, counsel's brief, and appellant's pro se brief, we agree that the appeal is
frivolous and without merit and that there is no reversible error.  See Bledsoe v. State,
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court.  We grant counsel's motion to
withdraw.  See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st
Dist.] 2000, no pet.). (2)  We overrule all pending motions.




							Sherry Radack
							Chief Justice

Panel consists of Chief Justice Radack, Taft, and Higley.

Do not publish.  Tex. R. App. P. 47.2(b).
1. 	Tex. Penal Code Ann. § 19.02(b) (Vernon 2003).
2. 	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that he may, on his own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); Downs
v. State, 137 S.W.3d 837, 842 n.2 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).